DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) and species of claims 5 and 10 in the reply filed on September 15, 2021 is acknowledged.

Status of the Claims
	Claims 4, 6, 7, 11, 12, 39 and 65 are withdrawn as being directed to a nonelected invention or non-elected species.  Claims 1-3, 5, 8-10, and 13-17 are under examination at this time.

Specification
The disclosure is objected to because of the following informalities: Figures 5A-5C, 6A-6C and 7A-7C contain amino acid sequences without the appropriate sequence identifier (e.g., SEQ ID NO: X).  Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, for example, page 18). Applicant is required to delete the embedded hyperlink and/or other form of 

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 should recite “directs the second polytope to a different sub-cellular location than the first polytope”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8-10, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite that the polytope comprises “a plurality of filtered neoepitope sequences”. The metes and bounds of the plurality of filtered 
Dependent claim 5 recites that the neoepitope sequences are “filtered to have binding affinity to an MHC complex”.  This infers that somehow a binding would physically occur in order for filtering to be done. Is a physical assay involved or is the “filtering" step all in silica?  Appropriate correction and/or clarification is requested to ascertain the scope of the term filtered neoepitopes entails.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kreiter et al. (Nature, 2015 April, 520(7549):692-696) and further in view of Kreiter et al. (Journal of Immunology, 2008, 180:309-318) and Niazi et al. (Immunology, 2007,122, 522-531).
	The claims are directed to a method of generating recombinant expression constructs for use in immune therapy in a mammal, comprising: 
generating a first recombinant nucleic acid having a sequence that encodes a polytope, wherein the polytope comprises a plurality of filtered neoepitope sequences; wherein the polytope further comprises a trafficking element that directs the polytope to a sub-cellular location selected from the group consisting of a recycling endosome, a sorting endosome, and a lysosome; 
generating a second recombinant nucleic acid having the sequence that encodes the polytope, wherein the second recombinant nucleic acid comprises a second promoter operably linked to the sequence that encodes the polytope to drive expression of the polytope in a non-mammalian cell.
	Kreiter et al. (2015) teaches personalized immunotherapy approach to target the full spectrum of a patient’s individual tumor-specific mutations. Kreiter et al. (2015) shows in three independent murine tumor models that a considerable fraction of non-synonymous cancer mutations is immunogenic and that, unexpectedly, the majority of the immunogenic mutanome is recognized by CD4+ T cells.  Vaccination with such CD4+ immunogenic mutations confers strong antitumor activity.  Kreiter et al. (2015) established a process by which mutations identified by exome sequencing could be selected as vaccine targets solely through bioinformatic prioritization on the basis of their expression levels and major histocompatibility complex (MHC) class II-binding capacity for rapid production as synthetic poly-neo-epitope messenger RNA vaccines. Kreiter et al. (2015) shows that vaccination with such polytope mRNA vaccines induces potent tumor control and complete rejection of established aggressively growing tumors in mice. Moreover, Kreiter et al. (2015) demonstrates that CD4+ T cell neo-
	Kreiter et al. (2015) does not teach that (i) the nucleic acid comprises a trafficking signal, (ii) the nucleic acid comprises a promoter that drives expression in mammalian cells, or (iii) a second nucleic acid encoding the filtered neo-poly-epitope sequences that is expressed in non-mammalian cells.
	The nucleic acid comprising a trafficking signal
	Kreiter et al. (2008) teaches that antigen presentation efficiency can be increased by coupling the antigen to a MHC trafficking signal.  Specifically, Kreiter et al. (2008) teaches polyepitopes conjugated to a MHC class I trafficking signal.  Kreiter et al. (2008) found that linking antigens to the MHC class I trafficking signal allows simultaneous, polyepitopic expansion of CD8+ and CD4+ T cells, resulting in distinct CD8+ T cell specificities and a surprisingly broad and variable antigen-specific CD4+ repertoire in different individuals (see, for example, the abstract). Kreiter et al. (2008) also teaches the use of lysosome-associated membrane proteins (LAMP) trafficking sequences to optimize MHC 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construct of Kreiter et al. (2015) and include any known endosome or lysosome trafficking signal such as the MHC class I trafficking signal of Kreiter et al. (2008) or the CD1 trafficking signals of Niazi et al.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Kreiter et al. (2008) and Niazi et al. (trafficking signals enhance MHC I and MHC II presentation of antigens that are coupled to the trafficking signals).
The nucleic acid comprising a promoter for expression in mammalian cells
	Niazi et al. teaches generating DNA plasmids that encode antigen/CD1 chimeras containing different CD1 cytoplasmic tail sequences.  Niazi et al. used the pSR α-NEO vector, the pIRES-EGFP2 vector, and the pCDNA3.1 and 
Thus, it would have been obvious and routine to one of ordinary skill in the art before the effective filing date of the claimed invention i) to generate DNA nucleic acid constructs encoding the filtered neo-poly-epitope sequences of Kreitner et al. (2015) to use as a DNA vaccine, or ii) to generate DNA nucleic acid constructs encoding the filtered neo-poly-epitope sequences of Kreitner et al. (2015) and use the constructs to produce the mRNA vaccines of Kreiter et al. (2015) via, for example, in vitro transcription techniques.  It is further obvious for one of ordinary skill in the art to select from among known promoters that express genes in mammalian cells such as the promoters taught by Niazi et al. (e.g., CMV is a well-known constitutive promoter that is active in mammalian cells).  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Kreiter et al. (2008) as outlined above, given the skill and knowledge of one of ordinary skill in the art, and given the fact that DNA is more stable than RNA and can be reproduced in large quantities in mammalian or non-mammalian cells.
A second nucleic acid encoding the filtered neo-poly-epitope sequences that is expressed in non-mammalian cells
in vitro transcription assays to produce RNA (see Materials and Methods - Generation of IVT RNA and transfer into cells).  The RNA was introduced into dendritic cells for presentation of the antigens to CD4 and CD8+ cells. Kreiter et al. (2008) found that T cell response analysis in vitro and in mice immunized with DCs transfected with Ag-encoding RNA showed that MHC class I trafficking signal fusion proteins have a profoundly higher stimulatory capacity than wild-type controls.
	Thus, it would have been obvious and routine to one of ordinary skill in the art before the effective filing date of the claimed invention to also generate DNA nucleic acid constructs to produce the RNA vaccines of Kreiter et al. (2015) via, for example, in vitro transcription techniques or to generate larger quantities of the construct on non-mammalian cells.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Kreiter et al. (2008) as outlined above, given the skill and knowledge of one of ordinary skill in the art, and given the fact that DNA is more stable than RNA. 

Regarding claim 14, it is routine and obvious for one of ordinary skill in the art to create plasmids that also contain origins of replication active in bacterial cells in order to replicate the desired plasmid and generate large quantities of the desired construct.  For example, pCDNA3.1 used by Niazi et al. comprises a pUC origin of replication (see below). 

    PNG
    media_image1.png
    513
    413
    media_image1.png
    Greyscale

Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

0 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kreiter et al. (Nature, 2015 April, 520(7549):692-696), Kreiter et al. (Journal of Immunology, 2008, 180:309-318) and Niazi et al. (Immunology, 2007,122, 522-531) as applied to claims 1-3, 5 and 17 above, and further in view of Van Allen et al. (Science, 2015, 350(6257):207-211).
	The claims are directed to the method of claim 1 wherein the first recombinant nucleic acid further comprises a sequence that encodes at least one protein that interferes with or down-regulates checkpoint inhibition such as an antibody against CTLA-4 or PD-1.
The teachings of Kreiter et al., Kreiter et al. and Niazi et al. are outlined above and incorporated herein.  Kreiter et al., Kreiter et al. and Niazi et al. do not teach including a protein that interferes with or down-regulates checkpoint inhibition.  However, Van Allen et al. teaches that immune checkpoint blockade, substantially extends the survival of a subset of patients. Previous work has shown that patients whose tumors harbor the largest number of mutations—and thus produce a large number of “neoantigens” recognized as foreign by the immune system—are most likely to benefit.  Van Allen et al. further state that:
blockade of cytotoxic T lymphocyte antigen-4 (CTLA-4), an inhibitor of T cell activation, with the monoclonal antibody ipilimumab yields improvements in overall survival in patients with metastatic melanoma as a monotherapy or in combination with other T cell immune checkpoint inhibitors. Although overall single-agent response rates are low, a long-term clinical benefit is consistently observed for ~20% of 

In view of the teachings of Van Allen et al., it would be obvious for one of ordinary skill in the art to include sequences encoding a checkpoint inhibitor such as an anti-CTLA-4 antibody (ipilimumab) in the construct of Kreiter et al. (2015).  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the teachings of Van Allen et al. that cancer patients with specific mutations in neoantigens benefit from a checkpoint inhibitor such as ipilimumab.  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648